ORDER
PER CURIAM.
John Ryskamp petitions for a writ of mandamus to review proceedings in the United States Tax Court. Ryskamp also submits various motions for relief.
This court does not have jurisdiction to review decisions of the United States Tax Court. 26 U.S.C. § 7482(a)(1) (“The United States Courts of Appeals (other than the United States Court of Appeals for the Federal Circuit) shall have exclusive jurisdiction to review the decisions of the Tax Court ... ”). Thus, we do not have jurisdiction to decide a mandamus petition regarding a case before the United States Tax Court. “The Supreme Court and all courts established by Act of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions....” 28 U.S.C. § 1651.
Accordingly,
It Is Ordered That:
(1) The petition is dismissed for lack of jurisdiction.
(2) All pending motions are denied.